Exhibit 10.18

LOGO [g70080img10_23.jpg]

March 29, 2006

Mr. Dan S. Woodward

 

RE: Offer of Employment from BakBone Software, Inc.

Dear Dan:

On behalf of BakBone Software, Inc. (“BakBone”), we would like to extend an
offer of employment (“Agreement”) to you for the position of Director of
World-wide Information Systems and Support, currently reporting to Lonnie Wills,
Chief Information Officer. Your employment responsibilities will initially
include those listed on Attachment A to this Agreement. Your employment
commencement date will be April 1, 2006.

Compensation and Benefits

Your salary will be $6,666.66 per pay period, that is, $160,000 annualized
subject to applicable withholdings and deductions, and payable as earned in
accordance with BakBone’s normal payroll policies (the 15th and last working day
of the month). In addition, you will be eligible to achieve a bonus in the
amount of $15,000.00, subject to applicable withholdings and deductions. Such
bonus will be based on a combination of financial objectives and will be made
available to you for Fiscal Year 2007 once formalized,

Further, you will be entitled to earn up to 120 hours paid time off (“PTO”), as
defined in BakBone’s revised Paid Time Off policy dated April 1, 2006, during
your initial period of employment.

 

-1-



--------------------------------------------------------------------------------

You will be entitled to participate in our employee health and dental benefits
programs. Your coverage will begin on April 1, 2006, your first day of
employment. Additionally, BakBone will carry a $100,000.00 life insurance policy
on you under which you will name the beneficiary(ies). Details of all benefit
plans including 401K, Flex Spending and 529 will be provided to you upon
commencement of your employment.

Stock Option Grant

Promptly after BakBone is permitted to grant stock options for its common stock,
BakBone’s CEO will recommend to the Compensation Committee of BakBone’s Board of
Directors that BakBone issue an option to you to purchase a certain number of
shares of BakBone’s common stock at the exercise purchase price established by
such committee on the date of approval of such options, subject to full vesting
on the first (1st) anniversary date of employment. Such grant will be subject to
BakBone’s stock option plan and agreement.

[Termination Provisions

The following provisions shall apply to your employment:

“Cause” shall mean (i) failure to substantially perform your material duties as
reasonably directed by BakBone or at a level and in a fashion commensurate with
your position, (ii) refusal to comply with any material direction of BakBone’s
Chief Executive Officer reporting individual which is reasonable and consistent
with your duties and which would not require you to violate any applicable legal
requirements or ethical standards, (iii) any material breach by you of your
other agreements with BakBone or BakBone’s then current employee policies,
(iv) conduct which brings BakBone into any material public disgrace or
disrepute; (v) commission of a felony or crime involving moral turpitude or the
commission of any other act involving dishonesty, material disloyalty or fraud
with respect to BakBone; or (vi) conviction by a court of competent jurisdiction
of, or plea of guilty or nolo contendere to any felony.

“Good Reason” shall mean (i) the reduction by BakBone of your base salary;
(ii) the failure by BakBone to pay your base salary or any bonus payments, if,
as and when due; (iii) the failure of BakBone to provide you any of the
perquisites or benefits specified in this Agreement; (iv) any other failure of
BakBone to perform under this Agreement, which failure continues uncured for a
period of thirty (30) days following BakBone’s receipt of written notice thereof
from you; (v) any attempt by BakBone to reduce your position below that of
Director of World-Wide Information Systems and Support, reduce your duties below
that which are commensurate with the position of Director of World-Wide
Information Systems and Support, or assign to you duties which are adversely
inconsistent with the position of Director of World-Wide Information Systems and
Support ; or (vi) BakBone’s moving your office location more than thirty
(30) miles from BakBone’s offices at 9540 Towne Centre Drive, Suite 100, San
Diego, CA 92121.

 

-2-



--------------------------------------------------------------------------------

BakBone is entitled to terminate this Agreement for Cause or without Cause at
any time with no less than two (2) days notice. If terminated for Cause, BakBone
shall only be responsible to pay to you any and all base salary and accrued PTO,
less all applicable withholdings and deductions, that has been earned prior to
the effective date of termination, and, if applicable, payment in lieu of such
notice (“Notice Payment”) of the base salary and accrued PTO amounts entitled to
for such two (2) day period.

If employment is terminated without Cause by BakBone and provided that you enter
into a settlement and release agreement with BakBone, which agreement shall be
negotiated in good faith by both parties, BakBone shall only be responsible to
pay to you (a) any and all base salary and accrued PTO, less all applicable
withholdings and deductions, that has been earned prior to the effective date of
termination, and (b) an amount deemed reasonable by BakBone as severance pay,
less all applicable withholdings and deductions.

You are entitled to terminate this Agreement for Good Reason or without Good
Reason at any time with no less than two (2) days notice. If employment is
terminated for Good Reason by you, and provided that you enter into a settlement
and release agreement with BakBone, which agreement shall be negotiated in good
faith by both parties, BakBone shall only be responsible to pay to you (a) any
and all base salary and accrued PTO, less all applicable withholdings and
deductions, that has been earned prior to the effective date of termination, and
(b) an amount deemed reasonable by BakBone as severance pay, less all applicable
withholdings and deductions.

If employment is terminated without Good Reason by you, BakBone shall only be
responsible to pay to you any and all base salary and accrued PTO, less all
applicable withholdings and deductions.

Upon any termination of employment, you will also remain entitled to
reimbursement of all appropriate expenses incurred during the performance of
your employment duties for BakBone.

Arbitration

We each agree that, to the extent permitted by law, all claims or disputes
between you and BakBone, or its officers, employees or affiliates, will be
resolved by final, binding arbitration, in accordance with the employment
dispute resolution rules of American Arbitration Association. This Agreement
includes disputes of any nature, including, without limitation, all claims for
any alleged unlawful employment practice, discrimination, harassment,
termination of employment, or any other disputes which may hereafter advise. The
arbitration provision does not apply, however, to actions to obtain injunctive
relief with respect to the accompanying

 

-3-



--------------------------------------------------------------------------------

Terms of Employment agreement or to unemployment compensation or worker’s
compensation. You will cooperate with BakBone in selecting a neutral arbitrator.
The arbitrator shall apply California law without reference to conflicts of law
principles. The arbitration shall be held in San Diego, California. You and
BakBone will be permitted to conduct discovery as would otherwise be permitted
pursuant to the California Code of Civil Procedure. BakBone will pay the
administrative costs and arbitrator’s fees associated with the arbitration,
provided however, that, unless the arbitrator rules otherwise under the
provision below entitled “Attorney’s Fees”, you and BakBone will each bear your
own attorneys’ fees and costs associated with the arbitration. The arbitrator
may not modify or change this Agreement in any way unless any provision is found
to be unenforceable, in which case the arbitrator may sever it. You understand
and agree that the arbitrator’s decision shall be in writing with sufficient
explanation to allow for such meaningful judicial review as may be permitted by
law. Any award issued as a result of such arbitration shall be final and binding
and shall be enforceable by any court having jurisdiction over the party against
whom enforcement is sought, provided, however, that no action to enforce an
arbitration award shall be filed with the court until thirty (30) days has
passed after issuance of an award and the award has remained unpaid. You and
BakBone acknowledge and understand that by signing this offer letter and by
initialing the arbitration provision, each has read and understood the
arbitration provision; each agrees to be bound by it; and each is waiving their
respective rights to have a dispute between them adjudicated by a court or by a
jury.

DW (initials of Employee) CM (initials of BakBone representative)

Attorney’s Fees

In the event any legal action is instituted to construe or enforce this
Agreement or any provision hereof, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and expenses.

At-Will Employment

BakBone maintains an employment-at-will relationship with its employees. This
means that both you and BakBone retain the right to terminate this employment
relationship at any time and for any reason. All compensation and assistance
referred to in this letter is subject to your continued employment and
satisfactory job performance.

Other Provisions

By accepting this offer of employment you will be required to sign BakBone’s
standard corporate personnel acknowledgements, including but not limited to
BakBone’s Terms of Employment, Insider Trading Compliance Policy, Code of
Business Conduct and Ethics Policy and Employee Resource Manual that are
required of all employees and management. This offer of employment is also
conditional in all respects to verification, as is acceptable to BakBone, of
your authorization to work in the United States. BakBone is an equal opportunity
employer and does not discriminate based on any category protected by California
or Federal law.

 

-4-



--------------------------------------------------------------------------------

All salary, bonuses, and allowances referred to in this Agreement will be
considered normal income and will be subject to applicable state and federal
income taxes.

This Agreement constitutes our complete offer package to recognize your
responsibilities. Any promises or representations, either oral or written, which
are not contained in this letter and the documents referred to herein, are not
valid and are not binding on BakBone.

If these terms are agreeable to you, please sign below and return it to Cynthia
Mendez, Director of Global Human Resources. When accepted, you may fax this
Agreement to (858) 450-6928, but we will still appreciate it if you would also
submit the original signed copy to us as well. This offer expires on March 31,
2006 if not signed and returned to BakBone by this expiration date.

We are very happy to make this offer and look forward to working with you.
Welcome!

 

BakBone Software, Inc.     /s/ Cynthia Mendez   this 29th day of March, 2006.
Cynthia Mendez     Director of Global Human Resources    

Acknowledged, Agreed and Accepted by:

 

/s/ Dan Woodward   this 30th day of March, 2006. Dan S. Woodward    

 

-5-